PER CURIAM.
Action brought to recover a balance claimed to be due on account of work and labor performed by plaintiff, as a clerk, for defendant, at her request. The trial was by the court without a jury, and its conclusion of law, upon the facts found, was that plaintiff was entitled to judgment for $127.97, with interest. There may have been an error of about $7 in plaintiff’s favor in the computation made by the court, but otherwise the findings were justified by the evidence.
No effort was made below to correct this error, and the order denying a new trial stands affirmed.